 

 

 
  

FILED

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF CALIFORNIA 9 3 7915
UNITED STATES OF AMERICA, SOUTHERN DisThier ne ree
Case NdBYICRI1319-UPCr CALIFORNIA
Plaintiff,
VS.

JUDGMENT OF DISMISSAL
Alfonso Espinoza-Castillo,

 

Defendant.

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and
Vacated, and

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or
X___ the Court has granted the motion of the Government for dismissal, without prejudice; or

the Court has granted the motion of the defendant for a judgment of acquittal; or
a jury has been waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;
X_ of the offense(s) as charged in the Indictment/Information:

8:1326(a),(b) - Attempted Reentry of Removed Alien (Felony)

 

IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.

Dated: 5/31/2019 / OL)
(Bat

Hon. Gonzalo P. Curiel
United States District Judge
